DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendment filed on 02/18/2021 has been entered and fully considered.  
Claims 1, 5-7 and 15 have been amended.
Claims 1-22 are newly added. 
Response to Arguments/Rejections
Applicant’s arguments, see remarks, filed 02/18/2021, with respect to Application
16/038,212 have been fully considered and are persuasive. Claims 1, 7 and 15 overcomes the rejections of record, therefore, the dependents claims relied on upon the independent claims are allowed. Applicant’s amendments have overcome 35 U.S.C. § 103 and 112(b) rejections raised in the previous action; therefore the 35 U.S.C. § 103 and 112(b) rejections are hereby withdrawn.
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Ollis in view of Wisley teaches an autonomous terrestrial compaction testing vehicle comprising: 
a compaction density meter coupled to the autonomous terrestrial compaction testing vehicle and configured to take a plurality of compaction density measurements when the autonomous terrestrial compaction testing vehicle is physically on terrain; and

control movement of the autonomous terrestrial compaction testing vehicle over the compacted area; and 
control the compaction density meter to take the plurality of compaction density measurements at a plurality of locations of the compacted area.
However, Jentz and Dundar nor individually or dependently on other prior art, or rendered obvious wherein the controller is configured to control movement of the autonomous terrestrial compaction testing vehicle along the terrain and to control the compaction density meter to take the plurality of compaction density measurements at the plurality of locations before the compactor machine has compacted all of the area of the terrain, and wherein the movement of the autonomous terrestrial compaction testing vehicle under the control of the controller is such that the autonomous terrestrial compaction testing vehicle follows a route the compactor machine 2Application No. 16/038,212 Reply to Office Action of November 30, 2020 has taken to compact the area of the terrain based on location data received from the compactor machine.
Regarding claim 7, Ollis in view of Wisley teaches a system comprising: 
a compactor work machine comprising a compactor controller and configured to compact an area of terrain; and 
a land-based unmanned autonomous vehicle (UAV) comprising: 
a compaction density meter coupled to the UAV; and	
    PNG
    media_image1.png
    11
    251
    media_image1.png
    Greyscale
a UAV controller communicatively connected to 
control movement of the UAV over at least a portion of the area of the terrain that has been compacted by the compactor work machine; and  
control the compaction density meter to take a plurality of compaction density measurements at a plurality of locations of the that have been compacted. 	
However, Jentz and Dundar nor individually or dependently on other prior art, or rendered obvious wherein the compactor controller is configured to control the compactor work machine based on a closed loop control using feedback from the UAV controller regarding the compaction density measurements as the compaction density meter takes compaction density measurements at the plurality of locations of the area of the terrain that have been compacted by the compactor work machine.
	Regarding claim 15, Jentz and Dundar nor individually or dependently on other prior art, or rendered obvious teaches a method comprising: 
	
	moving, by a controller, an unmanned autonomous vehicle (UAV) over an area of terrain known to have been compacted by a compactor work machine; and 
	autonomously physically measuring, under control of the controller of the UAV, a compaction density of the at least the portion of the of the terrain known to have been compacted by the compactor work machine at one or more locations with a compaction density meter coupled to the UAV and communicatively coupled to the controller. 
wherein said moving the unmanned autonomous vehicle is according to a predetermined route identified to have been taken by the compactor work machine to compact at least the portion of the area of the terrain.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462.  The examiner can normally be reached on M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664